The court instructed the jury on the law of principals. Objection was urged to the submission *Page 177 
of that issue upon the ground that it was not raised by the evidence.
The charge on alibi was in these words:
"If you should entertain a reasonable doubt as to the presence of the defendant at the time and place where the offense is alleged to have been committed you will acquit the defendant."
Objection to this charge was also urged.
The issue of principals was, we think, clearly raised by the testimony of Donnegan, who was definite in his statement that the appellant was present and was the owner of the whiskey. Donnegan's testimony leads us to the conclusion that he knew that the whiskey was in the car. According to his testimony, he and the appellant were joint transporters. If Donnegan's testimony was believed, the two were principals under Art. 65, P. C., 1925, which declares:
"All persons are principals who are guilty of acting together in the commission of an offense."
The only complaint of the charge on principals is that the evidence fails to raise it. However, we fail to perceive any tangible objection to the form used in instructing the jury upon that subject. The circumstances were clearly such, we think, as warranted evidence of the identity of the cap, which was found in the car after the wreck. Donnegan testified that on the day of the offense, he was in Knox County in a Dodge car with the appellant. The witness said he had whiskey in the car; that appellant said there were forty-two gallons; that they were driving down the road and another car drove into them. Both cars were wrecked and some of the whiskey ran out. A number of people, including officers, appeared. Appellant was wearing a cap at the time. Donnegan knew that the appellant left his cap there as he found it later.
We think the objection to the testimony of Donnegan that the appellant told him there were forty-two gallons of whiskey in the car is untenable.
According to the appellant, he was not present at the time of the transaction. It was incumbent upon the court to submit the State's theory arising from the evidence as well as that of the appellant. The appellant's theory was alibi. The charge upon that subject, which is quoted above, has been approved and is deemed sufficient. See Harris v. State, 31 Tex. Crim. 416; Stevens v. State, 42 Tex.Crim. Rep.; Boothe v. State, 4 Texas Crim. App. 213; Chandler v. State,60 Tex. Crim. 339; Branch's Ann. Tex. P. C., Sec. 52. *Page 178 
Appellant complains of the refusal of an instruction that unless the jury believed that appellant had some guilty connection with the transportation of the whiskey in Knox County they should acquit him. We fail to find any cogent evidence raising the issue of venue. The only defensive theory which has been perceived is that of alibi, which was submitted to the jury.
The motion for rehearing is overruled.
Overruled.